DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 7, filed 11/19/2020, with respect to 112b rejections have been fully considered and are persuasive.  The 112b rejections of claims 1-4, 6, 8-12, 15,19, 20, 24-2, 28, 29 and 31 has been withdrawn. 
Claim objection of claim 25 has also been withdrawn. 
Applicant's arguments filed 11/19/220 have been fully considered but they are not persuasive. 
The applicant argues that claim 1 now requires two different sets of weights for when the patient has been administered and when the patient has not been administered with a .   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 9, 11, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 20060217614 granted to Takala et al. (hereinafter “Takala”) in view of 20070010756 granted to Viertio-Oja (hereinafter “Viertio-Oja”).
Regarding claim 1, Takala discloses a monitoring device comprising: at least one sensor (e.g. para 0074 “sensor”) configured to continuously measure at least one physiological signal of a patient (e.g. para 0027, 0029, 0030), wherein the at least one sensor is selected from a galvanic skin response (GSR) sensor, a plethysmography (PPG) sensor, a skin temperature sensor, and a accelerometer or any combination thereof (e.g. para 0054 “PPG”; it is noted that only one of the type of sensors is required); and a computing unit (e.g. Para 0102 “computer unit 93 which may comprise one or more processors.”), functionally connected to the at least one sensor (e.g. fig. 9), the computing unit configured to: receive the at least one physiological signal (e.g. Fig 9, Para 0102-0103 “computer unit 93 receive and store data obtained from the sensors”); derive at least three physiological parameters or features from the at least one  alternatively, Figure 7 showing 3 sets of data being combined to calculate index of nociception); and compute a nociception scale value based on an analysis of the at least three physiological parameters or features (e.g. Para. 0054 “an index of nociception, which is directly indicative of the amount of nociception” ), although Takala discloses providing a normalizing data based on various data, such as history data, and even discusses continuously monitoring the patient which would allow first, to serve as reliable input information for a drug delivery system allowing automatic control of drug delivery. Second, the amount of drug needed may be predicted based on the changes in the said measure (e.g. para 0034). However Takala fails to explicitly disclose providing a) a first set of weight to at least a subset of the at least three physiological parameters or features when the patient has been administered with a medicament having vasodilating or bradycardia effects; or b) a second different set of weight to the a subset of the at least three physiological parameters or features when the patient has not been administered with a medicament having vasodilating or bradycardia effects; wherein the monitoring device is configured to, during a surgical procedure, monitor the patient's nociception and to compute the nociception scale value.  
Viertio-Oja teaches a similar apparatus for monitoring patient during drug administration by monitoring data obtained from the patient (e.g. abstract, para 0019-0020) a first set of weight to at least a subset of the at least three physiological parameters or features when the patient has been administered with a medicament having vasodilating or bradycardia effects ; or b) a second different set of weight to the a subset of the at least three physiological parameters or features when the patient has not been administered with a medicament having vasodilating or bradycardia effects (e.g. para 0032, para 0036 “based on the drug administration data, the control unit adjusts the entropy values or the BIS value obtained from the patient state determination unit…to provide correction”; it is noted that the analysis comprises a first set of weights… or (emphasis added!) a second different set of weights. Additionally, Viertio-Oja provides data based on different drugs which can further be considered as different correction parameters); wherein the monitoring device is configured to, during a surgical procedure, monitor the patient's nociception and to compute the nociception scale value (e.g. para 0019).  This would allow the device to remove the effect of the drug on the patient and to provide a data of the patient that is substantially free of drug-dependent inconsistencies which provides the predictable result of decreasing or eliminating the inconsistencies that a varying drug combination may cause in a measure indicative of the clinical state of the patient (e.g. paras –19-0021, 0031-0032). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Takala with the teachings of Viertio-Oja to provide a data of the patient that is substantially free of drug-dependent inconsistencies which provides the predictable result of decreasing or eliminating the inconsistencies that a varying drug combination may cause in a measure indicative of the clinical state of the patient. 

Regarding claim 4, Takala as modified by Viertio-Oja (hereinafter “modified Takala”) renders the device of claim 1 obvious as recited hereinabove, Takala discloses the device of claim 1, wherein the medicament is an analgesic (e.g. para 0052).  

Regarding claim 8, modified Takala renders the device of claim 4 obvious as recited hereinabove, Takala discloses wherein the nociception scale value provides regression of the nociception level into a numerical scale (e.g. para 0054).  

Regarding claim 9, modified Takala renders the device of claim 1 obvious as recited hereinabove, Takala discloses further comprising at least one additional sensor selected from a biopotential sensor, an electrocardiograph (ECG), an electromyograph (EMG), an electro-gastro-gram (EGG), a laser doppler velocimeter (LDV), a skin temperature sensor, an internal body temperature sensor, a respiration sensor, a capnograph, a pupil diameter monitor, a us blood pressure sensor, a diffused correlation spectroscopy (DCS) sensor, an acoustics sensor, a bio-impedance sensor and a piezoelectric sensor, an audio sensor, motion sensing input device or any combination thereof (e.g. para 0054).  

Regarding claim 11, modified Takala renders the device of claim 1 obvious as recited hereinabove, Takala discloses wherein the at least one sensor comprises at least a plethysmography (PPG) sensor (e.g. para 0054), a galvanic skin response (GSR) sensor and

Regarding claim 15, modified Takala renders the device of claim 1 obvious as recited hereinabove, Takala discloses the device of claim 1, wherein the at least three parameters are selected from heart rate (HR), heart rate variability (HRV) monitor, amplitude of 

Regarding claim 25, Takala discloses a device comprising: at least one sensor configured to measure at least one physiological signal (e.g. para 0027, 0029, 0030),  wherein the at least one sensor is selected from a galvanic skin response (GSR) sensor, a plethysmography (PPG) sensor, a skin temperature sensor, and an accelerometer or any combination thereof (e.g. para 0054 “PPG”; it is noted that only one of the type of sensors is required); and a computing unit (e.g. Para 0102 “computer unit 93 which may comprise one or more processors.”) functionally connected to the at least one sensor (e.g. fig. 9), the computing unit configured to: receive a first measurement of at least one physiological signal measured before administration of an analgesics in the presence of a noxious stimuli; receive a second measurement of the at least one physiological signal measured after the administration of the analgesics in the presence of a noxious stimuli (e.g. para 0034, 0052 “continuously obtain a quanitative measure of the current clinical state”, therefore, the measurements would be taken prior to, during and after drug injection, para 0017 “noxious stimulation”); derive at least three physiological parameters or features from the first and second measurements  (e.g. abstract, Paras. 0033, 0035, 0054 “step 20 and step 22” which discuss receiving and analyzing the parameters, and 0059 “nociception index based on measurement of physiological data” alternatively, Figure 7 showing 3 sets of data being combined to calculate index of nociception)); compute a first and a second nociception scale value[[s]] for each of the first and second measurements based on an analysis of the at least three physiological parameters or features respectively (e.g. Para. 0054 although Takala discloses providing a normalizing data based on various data, such as history data, and even discusses continuously monitoring the patient which would allow first, to serve as reliable input information for a drug delivery system allowing automatic control of drug delivery. Second, the amount of drug needed may be predicted based on the changes in the said measure (e.g. para 0034) and provide an indication of the an efficacy of the analgesic based on a comparison of the first and the second nociception scale values (e.g. para 0104-0105). However Takala fails to explicitly disclose providing wherein the computing comprises providing: a) a first set of weights to at least a subset of the three features when computing the nociception scale value of the first measurement; or b) a second different set of weights to the subset of the features when computing the nociception scale value of the second measurement. 
Viertio-Oja teaches a similar apparatus for monitoring patient during drug administration by monitoring data obtained from the patient (e.g. abstract, para 0019-0020) a first set of weight to at least a subset of the at least three physiological parameters or features when the patient has been administered with a medicament having vasodilating or bradycardia effects ; or b) a second different set of weight to the a subset of the at least three physiological parameters or features when the patient has not been administered with a medicament having vasodilating or bradycardia effects (e.g. para 0032, para 0036 “based on the drug administration data, the control unit adjusts the entropy values or the BIS value obtained from the patient state determination unit…to provide correction” it is noted that the analysis comprises a first set of weights… or (emphasis added!) a second different set of weights. Additionally, Viertio-Oja provides data based on different drugs which can further be considered as different correction parameters); wherein the monitoring device is configured to, during a surgical procedure, monitor the patient's nociception and to compute the nociception scale value (e.g. para 0019).  This would allow the device to remove the effect of the drug on the patient and to provide a data of the patient that is substantially free of drug-dependent inconsistencies which provides the predictable result of decreasing or eliminating the inconsistencies that a varying drug combination may cause in a measure indicative of the clinical state of the patient (e.g. paras –19-0021, 0031-0032). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Takala with the teachings of Viertio-Oja to provide a data of the patient that is substantially free of drug-dependent inconsistencies which provides the predictable result of decreasing or eliminating the inconsistencies that a varying drug combination may cause in a measure indicative of the clinical state of the patient. 

Regarding claim 26, modified Takala renders the device of claim 25 obvious as recited hereinabove, Takala discloses wherein providing an indication of the efficacy of the analgesics comprises providing an indication of an efficient dose of the analgesics (e.g. paras 0104-0106  “the recommendations concerning the use of the analgesic may be controlled based on the index of nociception and the controlled recommendations may be displayed to the anesthesiologist”).  

Regarding claim 31, modified Takala renders the device of claim 25 obvious as recited hereinabove, Takala discloses wherein the at least three physiological parameters are selected from heart rate (HR), heart rate variability (HRV) monitor, amplitude of photoplethysmogram, skin conductance level (SCL), number of skin conductance fluctuations (NSCF), arterial blood pressure, movement and any combination thereof (e.g. Paras 0054, 0058, 0074 and 0089 “heart rate” “amplitude from a PPG signal…” and “blood pressure signal”).



Claim 2, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over modified Takala as applied to claims 1, 4, 8, 9, 11, 15 and 25 above, and further in view of US Patent Publication Number US20130310660A1 granted to Stark et al. (hereinafter “Stark”).
Regarding claim 2, modified Takala renders the device of claim 1 obvious as recited hereinabove, Takala discloses having an upper limit 101 and a lower limit 102 of the analgesic concentration which allows for controlling the dosage of medication (e.g. para 0105, fig. 10) but fails to disclose wherein a nociception scale value above a first predefined threshold is indicative of a mild nociception level; and a nociception scale value above a second predefined threshold value is indicative of a severe nociception level.  Stark teaches that it is known to categorize the nociception level when said NS value crosses a first predefined threshold value a mild nociception level is identified; and wherein when said NS value crosses a second predefined threshold value a severe nociception level is identified (e.g. Para. 0254 “numeric pain scale (NS) is determined, value above 14 (considered to be the first threshold) is It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Takala with the teachings of Stark to identify the nociception level accordingly which provides the predictable result of evaluating a subject’s sensitivity to stimuli.

Regarding claim 6, modified Takala as further modified by Stark renders the device of claim 4, obvious as recited hereinabove;  Stark teaches wherein said NS value enables differentiation between no nociception, mild nociception and/or severe nociception in said patient administered with said analgesic (e.g. Para 0254). Categorizing the nociception level would provide the ability to identify the level of nociception level which provides the predictable result of evaluating a subject’s sensitivity to stimuli (e.g. Para. 0254). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Takala with the teachings of Stark to identify the nociception level accordingly which provides the predictable result of evaluating a subject’s sensitivity to stimuli.


Regarding claim 12, modified Takala renders the device of claim 1, obvious as recited hereinabove, Takala discloses comprising sensors; wherein said at least three sensors comprise at least a galvanic skin response (GSR) sensor, a plethysmography (PPG) sensor and a skin temperature sensor, or at least a galvanic skin response (GSR) sensor, a plethysmography (PPG) sensor and a three-axis accelerometer (e.g. Fig. 6, Para. 0254). However, modified Takala fails to explicitly disclose having at least three sensors. Stark teaches the device having at least three sensors (e.g. para 0067, Claim 10, “having a plurality of sensors” which includes three or more). This would provide an improved reading regarding various patient’s physiological signals that would provide the predictable result of enhancing pain detection in the patient (e.g. para 0067). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Takala with the teachings of Stark to provide an improved reading regarding various patient’s physiological signals that would provide the predictable result of enhancing pain detection in the patient.


Claims 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over modified Takala as applied to claims 1, 4, 8, 9, 11, 15 and 25 above, and further in view of WO2014169060 granted to Wager et al. (hereinafter “Wager”).

Regarding claim 19, modified Takala renders the device of claim 1 obvious as recited hereinabove, but fails to disclose wherein the nociception scale value enables differentiation between no nociception and nociception with a sensitivity of above 80% at a specificity of at least 75%. Wager teaches wherein said nociception scale value enables differentiation between no nociception and nociception with a sensitivity of above 80% at a specificity of at least 75% (e.g. Pg. 33, ll 5-17 “testing discriminated (differentiation) between no pain (no nociception) and pain (nociception); testing permitted assessment of nociceptive responses with sensitivity of at least 90 % and specificity of at least 90%”). This would provide improved differentiation between no nociception and nociception with desired sensitivity level in order to provide the It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Takala with the teachings of Wager to provide differentiation between no nociception and nociception with desired sensitivity level in order to provide the predictable result of discrimination between clearly painful conditions from those near the pain threshold.

Regarding claim 20, modified Takala renders the device of claim 1 obvious as recited hereinabove, but fails to disclose wherein the nociception scale value enables differentiation between no nociception, and nociception with a sensitivity of above 85% at a specificity of at least 75%.  Wager teaches wherein said NS value enables differentiation between no nociception, and nociception with a sensitivity of above 85% at a specificity of at least 75% (e.g. Pg. 33, ll 5-17 “testing discriminated (differentiation) between no pain (no nociception) and pain (nociception); testing permitted assessment of nociceptive responses with sensitivity of at least 90 % and specificity of at least 90%”).  This would provide improved differentiation between no nociception and nociception with desired sensitivity level in order to provide the predictable result of discrimination between clearly painful conditions from those near the pain threshold (page 33, lines 5-11) It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Takala with the teachings of Wager to provide differentiation between no nociception and nociception with desired sensitivity level in order to provide the predictable result of discrimination between clearly painful conditions from those near the pain threshold.

Regarding claim 24, modified Takala renders the device of claim 1 obvious as recited hereinabove, but fails to disclose wherein the nociception scale value enables differentiation between no nociception and mild nociception with a sensitivity of above 75% at a specificity of at least 75%.  Wager teaches wherein said NS value enables differentiation between no nociception and mild nociception with a sensitivity of above 75% at a specificity of at least 75% (e.g. Pg. 33, ll 5-17 “testing discriminated (differentiation) between no pain (no nociception) and pain (nociception); testing permitted assessment of nociceptive responses with sensitivity of at least 90 % and specificity of at least 90%”). This would provide improved differentiation between no nociception and nociception with desired sensitivity level in order to provide the predictable result of discrimination between clearly painful conditions from those near the pain threshold (page 33, lines 5-11) It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Takala with the teachings of Wager to provide differentiation between no nociception and nociception with desired sensitivity level in order to provide the predictable result of discrimination between clearly painful conditions from those near the pain threshold.

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over modified Takala as applied to claims 1, 4, 8, 9, 11, 15 and 25 above, and further in view of non-patent literature titled “Anatomy and physiology of pain” (online: . 
Regarding claim 32, modified Takala renders the device of claim 25 obvious as recited hereinabove, Takala discloses the noxious stimulus (e.g. para 0017 “noxious stimulation”) but fails to explicitly disclose the noxious stimulus may include tetanic stimulus, thermal (heat or cold) stimulus, pressure stimulus, touch stimulus, electric stimulus, mechanical stimulus, proprioception stimulus, chemical stimulus or combination thereof. However, as shown in the attached non-patent literature titled “Anatomy and Physiology of Pain”, there are three main categories of noxious stimuli: mechanical, thermal, and chemical. Since the claim above recites that the noxious stimulus could be any of the three, it is understood that Takala’s reference could work with any of the three categories.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792